DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments of claims 1-3 and 7 are acknowledged by the Examiner. 	
	Applicant’s addition of new claims 21-24 are acknowledged by the Examiner.
	Applicant’s amendments of claims 1-3 and 7 have overcome the previous claim objections. Thus, the claim objections to claims 1-3 and 7 have been withdrawn.
	Applicant’s amendments to claim 3 have overcome the previous rejection under 35 U.S.C. 112(b). Thus, the rejection under 35 U.S.C. 112(b) has been withdrawn.
Response to Arguments
Applicant’s arguments, see remarks [0007]-[0008], filed 03/09/2021, with respect to the rejection(s) of claim(s) 1-9 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dinkler, II et al. (US 7,117,551 B1) in view of the respective teaching references as explained below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinkler, II et al. (US 7,117,551 B1) (hereinafter Dinkler) in view of Bainbridge et al. (US 5,920,915) (hereinafter Bainbridge) and Lepinoy (US 5,009,318).
In regards to claim 1, Dinkler discloses a head stabilization device (20; see [Col 2 ln 63-67]; see figure 1) for stabilizing a head of a patient (see [Col 1 ln 60-67]), the head stabilization device (20) comprising:
(a) a base assembly (70; see [Col 3 ln 43-67]; see figure 1) configured to support the head of the patient resting thereon; 
(b) at least two extension bars (86a and 86b; see [Col 4 ln 4-28]; see figure 1) attachable to the base assembly (70; see figure 1 that both 86 are attached to 70), wherein the at least two extension bars (86a and 86b) are adjustable relative to the base assembly (70) and each other to allow changes in the distance between each of the extension bars (86a and 86b; see [Col 4 ln 4-, wherein the at least two extension bars (86a and 86b) each comprise a lateral extending portion (98a and 98b; see [Col 4 ln 4-28]; see figure 1) and an upright extending portion (92a and 92b; see [Col 4 ln 4-28]; see figure 1); and 
(c) at least two pads (106a and 106b; see [Col 4 ln 29-41]; see figure 1), each connectable with one of the upright extending portions (92a and 92b; see figure 1 in reference to 106a and 106b being indirectly connected to 92a and 92b via 98a and 98b) of each extension bar (86a and 86b), wherein the at least two pads (106a and 106b) are configured to contact the head of the patient (see [Col 4 ln 29-41]). 
Dinkler does not disclose wherein each pad comprises:
(i) a fluid-filled chamber having a non-contacting arrangement with the patient's head, wherein a pressure within the fluid-filled chamber is adjustable, wherein the fluid-filled chamber includes a valve configured to connect with a pressure device to add fluid to the fluid-filled chamber to increase a pressure within the fluid-filled chamber, and 
(ii) a granular material filled chamber located adjacent the fluid-filled chamber, the granular material filled chamber configured to contact the patient's head so as to conform to the shape of the patient's head when contacting the patient's head, wherein the granular material filled chamber includes at least one vent configured for bidirectional passive venting of the granular filled chamber.
However, Bainbridge teaches an analogous pad (8; see [Col 3 ln 52-67; see figure 2) comprising a granular material filled chamber (chamber formed by 20 filled by granules 22; see [Col 3 ln 52-67]; see figure 2), the granular material filled chamber (20) configured to contact the patient's body (11; see [Col 4 ln 32-50]; see figure 2 that 20 contacts 11) so as to conform to the shape of the patient's body (11) when contacting the patient's body (11; see figure 2 that 20 , wherein the granular material filled chamber (20) includes at least one vent (see [Col 3 ln 52-Col 4 ln 12] in reference to 20 being porous and therefore including at least one vent)  configured for bidirectional passive venting of the granular filled chamber (20; a passive porous material would allow for bidirectional passive venting) for the purpose of absorbing forces applied to the pad, and when forces are applied to the pad creates a pumping effect that circulates air in and out of the pad drawing heat and perspiration from the patient (see [Col 2 ln 23-45]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the at least two pads as disclosed by Dinkler and to have utilized the pad comprising a granular material filled chamber which includes at least one vent as taught by Bainbridge in order to have provided an improved at least two pads that would add the benefit of absorbing forces applied to the pad, and when forces are applied to the pad creates a pumping effect that circulates air in and out of the pad drawing heat and perspiration from the patient (see [Col 2 ln 23-45]). 
Dinkler as now modified by Bainbridge does not disclose a fluid-filled chamber having a non-contacting arrangement with the patient's head, wherein a pressure within the fluid-filled chamber is adjustable, wherein the fluid-filled chamber includes a valve configured to connect with a pressure device to add fluid to the fluid-filled chamber to increase a pressure within the fluid-filled chamber, and
a granular material filled chamber located adjacent the fluid-filled chamber
However, Lepinoy teaches an analogous pad (31; see [Col 5 ln 60-64]; see figure 6) comprising a fluid-filled chamber (32; see [Col 2 ln 15-19]; see figure 6) having a non-contacting arrangement with the patient's head (see [Col 6 ln 60-67] in reference to the granular , wherein a pressure within the fluid-filled chamber (32) is adjustable (see [Col 6 ln 1-3] in reference to 32 being connected to a depressurization or compression means, this is construed to be a pressure within 32 is adjustable; see also [Col 7 ln 60-67]), wherein the fluid-filled chamber (32) includes a valve (41; see [Col 6 ln 1-3]) configured to connect with a pressure device (double acting pump; see [Col 6 ln 1-3]) to add fluid to the fluid-filled chamber (32; depressurization or compression means is construed to be adding fluid; see [Col 7 ln 60-67]) to increase a pressure within the fluid-filled chamber (32; see [Col 6 ln 1-3]; see also [Col 7 ln 60-67] in reference to slightly inflating 32), and
a granular material filled chamber (33; see [Col 5 ln 65-67]) located adjacent the fluid-filled chamber (32; see figure 6) for the purpose of distributing pressures onto the granular material filled chamber onto the patient to orient the patient in a desired position (see [Col 7 ln 60-67]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the at least two pads as disclosed by Dinkler as now modified by Bainbridge and to have added the fluid filled chamber as taught by Lepinoy in order to have provided an improved at least two pads that would add the benefit of distributing pressures onto the granular material filled chamber onto the patient to orient the patient in a desired position (see [Col 7 ln 60-67]) thus increasing the positioning capabilities of the at least two pads. 
In regards to claim 6, Dinkler as now modified by Bainbridge and Lepinoy discloses the invention as discussed above.
a head support cushion (108a; see [Col 4 ln 29-41]; see figure 1) connectable with the base assembly (70; see figure 1), wherein the base assembly (70) allows for adjustment of the head support cushion (108a) relative to the base assembly (70; 108a adjustable via 72; see [Col 4 ln 29-41]; see figure 1).
In regards to claim 20, Dinkler as now modified by Bainbridge and Lepinoy discloses the invention as discussed above.
Dinkler as now modified by Bainbridge and Lepinoy does not disclose wherein the head support cushion comprises a first chamber configured to be filled with a shape-conforming material, and wherein the first chamber is configured to contact the head of the patient. 
However, Lepinoy further teaches an a pad (31; see [Col 5 ln 60-64]; see figure 6; 31 provides at least some form of cushion to a user and is therefore construed to be a cushion) wherein the cushion (31) comprises a first chamber (33; see [Col 5 ln 60-64]; see figure 6) configured to be filled with a shape-conforming material (33 is to be filled with a multiplicity of polystyrene balls; see [Col 5 ln 65-67]), and wherein the first chamber (33) is configured to contact the head of the patient (patient’s body is settled on the granular housing (33); see [Col 7 ln 60-67]) for the purpose of holding the patient’s body in position
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the head support cushion as disclosed by Dinkler as now modified by Bainbridge and Lepinoy and to have added the first chamber filled with a shape-conforming material as further taught by Lepinoy in order to have provided an improved head support cushion that would add the benefit of conforming to the user’s body, and thereby holding the user’s body in the desired position (see [Col 7 ln 60-67]). 
In regards to claim 22, Dinkler as now modified by Bainbridge and Lepinoy discloses the invention as discussed above.
Dinkler as now modified by Bainbridge and Lepinoy does not explicitly disclose wherein the pressure applied by the pressure device via the at least two pads is the same in each pad. Though intended use does not inhibit the structure, design, or disclosure of Dinkler as now modified by Bainbridge and Lepinoy, for full clarity it is obvious that since the disclosure of Dinkler as now modified by Bainbridge and Lepinoy discloses a pressure device (see Lepinoy [Col 6 ln 1-3]) for applying a pressure (compression and depressurization), for full clarity it is obvious that the device as disclosed by Dinkler as now modified by Bainbridge and Lepinoy may be used to apply identical pressures to each pad. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have known that the intended use of wherein the pressure applied by the pressure device via the at least two pads is the same in each pad does not inhibit the structure, design, or disclosure of Dinkler as now modified by Bainbridge and Lepinoy, and Dinkler as now modified by Bainbridge and Lepinoy is fully capable of being used to apply identical pressures to each pad.
Claims 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinkler, II et al. (US 7,117,551 B1) (hereinafter Dinkler) in view of Bainbridge et al. (US 5,920,915) (hereinafter Bainbridge), Lepinoy (US 5,009,318), and Day et al. (US 2002/0151907 A1) (hereinafter Day).
In regards to claim 7, Dinkler discloses A head stabilization device (20; see [Col 2 ln 63-67]; see figure 1) for stabilizing a head of a patient (see [Col 1 ln 60-67]), the head stabilization device (20) comprising: 
(a) a pair of extension bars (86a and 86b; see [Col 4 ln 4-28]; see figure 1) extending from a base assembly (70; see [Col 3 ln 43-67]; see figure 1); 
 (c) a pair of pads (106a and 106b; see [Col 4 ln 29-41]; see figure 1), wherein each one of the pair of pads (106a and 106b) is connectable with one of the pair of extension bars (86a and 86b; see figure 1).
Dinkler does not disclose (b) a pair of ratchet features, wherein each one of the pair of ratchet features is in mechanical communication with one of the pair of extension bars, wherein the ratchet features are configured to selectively adjust the pair of extension bars laterally relative to a central axis of the device; 
(i) a first chamber filled with a fluid, the first chamber oriented to have a non-contacting arrangement with the patient's head, and 
(ii) a second chamber filled with a granular material, the second chamber located adjacent the first chamber and configured to have a contacting arrangement with the patient's head, the second chamber having a vent, wherein the first chamber is configured to impinge upon the second chamber such that the granular material within the second chamber is configured to conform to the head of the patient when contacting the head of the patient, wherein the vent is configured for bidirectional passive venting of the second chamber; and 
(d) a pressure application and indication feature connectable with at least one pad of the pair of pads, wherein the pressure application and indication feature is configured to provide fine adjustment of a contact pressure between the pads and the head of the patient.
However, Day teaches an analogous head stabilization device (10; see [0024]; see figure 1) comprising an analogous pair of extension bars (14 and 16; see [0024]; see figure 1) wherein the extension bars (14 and 16) extend from an analogous base (adaptor (not shown); see [0024]); a pair of ratchet features (17 comprises a pin, and a ratchet, these two features when separate do not function, and only together perform the intended use; as such 17 is construed to be a pair of ratchet features; see [0024]; see figure 1), wherein each one of the pair of ratchet features (17) is in mechanical communication with one of the pair of extension bars (14 and 16; see figure 1 where the teeth of 17 are in communication with 14, and the pin of 17 with 16; actuation of the pin causes movement of the teeth, this movement is construed to be mechanical communication of 17 with 14 and 16), wherein the ratchet features (17) are configured to selectively adjust the pair of extension bars (14 and 16) laterally relative to a central axis of the device (10; see [0024]; see figure 1) for the purpose of determining the spacing between the pair of extension bars (see [0024]);
and a pressure application (26; see [0025]; see figure 1) and indication feature (internal spring which indicates when a predetermined engagement force is reached; see [0025]), wherein the pressure application and indication feature (26) is configured to provide fine adjustment of a contact pressure between the pads and the head of the patient (see [0025]) for the purpose of bringing a head contacting portion into engagement with a user’s head and indicated when a predetermined force/pressure has been achieved (see [0025]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pair of extension bars as disclosed by Dinkler and to have added the pair of ratchet features, and the pressure application and indication feature as taught by Day in order to have provided an improved pair of extension bars that would add the benefits of determining the spacing between the pair of extension bars (see [0024]), and bringing a head contacting portion into engagement with a user’s head and indicated when a predetermined force/pressure has been achieved (see [0025]). 
the pressure application and indicator feature is connectable with at least one pad of the pair of pads. 
However a person of ordinary skill would recognize that the head stabilization device as specifically disclosed by Dinkler comprises pads attached to the pair of extension bars, and thus the addition of the pressure application and indication feature to at least one of the pair of extension bars as taught by the device of Dinkler as now modified by Day (see discussion above for teaching) may be connectable with at least one of the pair of pads, wherein the addition of the pressure application and indication feature connectable with at least on pad of the pair of pads as disclosed by Dinkler as now modified by Day would not hinder the functionality of the at least one pad of the pair of pads to support a user’s head. Thus, the claimed limitations are met by the disclosure of Dinkler as now modified by Neal as discussed. 
Dinkler as now modified by Day does not disclose (i) a first chamber filled with a fluid, the first chamber oriented to have a non-contacting arrangement with the patient's head, and 
(ii) a second chamber filled with a granular material, the second chamber located adjacent the first chamber and configured to have a contacting arrangement with the patient's head, the second chamber having a vent, wherein the first chamber is configured to impinge upon the second chamber such that the granular material within the second chamber is configured to conform to the head of the patient when contacting the head of the patient, wherein the vent is configured for bidirectional passive venting of the second chamber.
However, Bainbridge teaches an analogous pad (8; see [Col 3 ln 52-67; see figure 2) comprising a chamber filled with a granular material (chamber formed by 20 filled by granules 22; see [Col 3 ln 52-67]; see figure 2), the chamber (20) configured to have a contacting arrangement with the patient's body (11; see [Col 4 ln 32-50]; see figure 2 that 20 contacts 11), the chamber (20) having a vent (see [Col 3 ln 52-Col 4 ln 12] in reference to 20 being porous and therefore including at least one vent)  configured for bidirectional passive venting of the granular filled chamber (20; a passive porous material would allow for bidirectional passive venting) for the purpose of absorbing forces applied to the pad, and when forces are applied to the pad creates a pumping effect that circulates air in and out of the pad drawing heat and perspiration from the patient (see [Col 2 ln 23-45]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the at least two pads as disclosed by Dinkler and to have utilized the pad comprising a granular material filled chamber which includes at least one vent as taught by Bainbridge in order to have provided an improved at least two pads that would add the benefit of absorbing forces applied to the pad, and when forces are applied to the pad creates a pumping effect that circulates air in and out of the pad drawing heat and perspiration from the patient (see [Col 2 ln 23-45]).
Dinkler as now modified by Day and Bainbridge does not disclose (i) a first chamber filled with a fluid, the first chamber oriented to have a non-contacting arrangement with the patient's head, and 
(ii) a second chamber filled with a granular material, the second chamber located adjacent the first chamber and configured to have a contacting arrangement with the patient's head, wherein the first chamber is configured to impinge upon the second chamber such that the granular material within the second chamber is configured to conform to the head of the patient when contacting the head of the patient.
However, Lepinoy teaches an analogous pad (31; see [Col 5 ln 60-64]; see figure 6) comprising (i) a first chamber (32; see [Col 5 ln 61-65]; see figure 6) filled with a fluid (32 , the first chamber (32) oriented to have a non-contacting arrangement with the patient's head (see [Col 7 ln 60-67] in reference to 32 being beneath (beneath 33) and the user’s body being settled on the granular housing), and 
(ii) a second chamber (33; see [Col 5 ln 60-65]; see figure 6) filled with a granular material (39; see [Col 5 ln 56-67]), the second chamber (33) located adjacent the first chamber (32; see figure 1) and configured to have a contacting arrangement with the patient's head (see [Col 7 ln 60-67] in reference to the granular housing (32) having a user’s body settled upon it), wherein the first chamber (33) is configured to impinge upon the second chamber (32; see [Col 7 ln 60-67] in reference to 32 distributing pressures (on the granular housing) such that the granular material (39) within the second chamber (33) is configured to conform to the head of the patient when contacting the head of the patient (see [Col 7 ln 60-67]) for the purpose of allowing the pad to conform to a user’s body, and hold the user’s body in a desired position (see [Col 7 ln 60-67]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the at least two pads as disclosed by Dinkler as now modified by Day and Bainbridge and to have added the first chamber filled with a fluid material such that the at least two pads would have a first chamber filled with a granular material, and a second chamber filled with a fluid material as taught by Lepinoy in order to have provided an improved at least two pads that would add the benefit of allowing the at least two pad to conform to a user’s body, and then consequently hold the user’s body in a desired position (see [Col 7 ln 60-67]).
In regards to claim 8, Dinkler as now modified by Day, Bainbridge and Lepinoy discloses the invention as discussed above.
Dinkler as now modified by Day, Bainbridge and Lepinoy further discloses wherein the pressure application (26 of Day) and indication feature (internal spring of Day) comprises a torque screw (see figure 1 of Day in reference to 26 and the internal spring comprising 22; wherein rotation of 26 moves 22 along the threadable engagement of 14 (see [0025]; threadable engagements being a common feature of screws and as such 22 is construed to be a screw), further due to this movement of 22 being facilitated by rotation (or torque), 22 of 26 is construed to be a torque screw, as such, the limitations of the claim have been met). 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinkler, II et al. (US 7,117,551 B1) (hereinafter Dinkler) in view of Lepinoy (US 5,009,318).
In regards to claim 24, Dinkler discloses a head stabilization device (20; see [Col 2 ln 63-67]; see figure 1) for stabilizing a head of a patient (see [Col 1 ln 60-67]), the head stabilization device (20) comprising: 
(a) at least two extension bars (86a and 86b; see [Col 4 ln 4-28]; see figure 1); and 
(b) at least two pads (106a and 106b; see [Col 4 ln 29-41]; see figure 1), each connectable with one of the extension bars (86a and 86b; see figure 1 that 106a and 106b are connectable to 86a and 86b via intermediate structures), wherein the at least two pads (106a and 106b) are configured to contact the head of the patient (see [Col 4 ln 29-41]).
Dinkler does not disclose wherein each pad comprises; 
(i) a fluid-filled chamber configured to remain spaced apart from the patient's head in a non-contacting fashion, wherein the fluid-filled chamber includes a valve configured to connect with a pressure device configured to change a volume of a fluid within the fluid-filled chamber to adjust a pressure within the fluid-filled chamber, and 
(ii) a granular material filled chamber located adjacent the fluid-filled chamber and configured to have a contacting arrangement with the patient's head when stabilizing the patient's head with the stabilization device, wherein the granular material filled chamber includes a vent configured to vent air from the granular filled material chamber when the granular material filled chamber is compressed between the patient's head and the fluid-filled chamber, wherein the granular material filled chamber is configured to conform to the shape of the patient's head when contacting the patient's head and compressed between the patient's head and the fluid-filled chamber, wherein a force applied to the patient's head is adjustable by changing the volume of the fluid contained in the fluid-filled chamber.
However, Lepinoy teaches an analogous pad (31; see [Col 5 ln 60-65]; see figure 6), the pad (31) comprising (i) a fluid-filled chamber (32; see [Col 5 ln 60-65]; see figure 6; 32 being filled with air, is construed to be filled with a fluid; see [Col 2 ln 15-20] and [Col 7 ln 60-67] in reference to the air containing housing) configured to remain spaced apart from the patient's head in a non-contacting fashion (see [Col 7 ln 60-67] in reference to the air containing housing (32) being underneath (underneath 33) while the patient’s body is settled on the granular housing, thus 32 is spaced apart from the patient in a non-contacting fashion), wherein the fluid-filled chamber (32) includes a valve (41; see [Col 6 ln 1-3]; see figure 6) configured to connect with a pressure device (double acting pump; see [Col 6 ln 1-3]) configured to change a volume of a fluid within the fluid-filled chamber (32; see [Col 6 ln 1-3] in reference to depressurization or compression (via filling or deflating) thus changing a volume of fluid within 32; see also [Col 7 ln 60-67]) to adjust a pressure within the fluid-filled chamber (32; see [Col 7 ln 60-67]), and 
(ii) a granular material filled chamber (33; see [Col 5 ln 60-65]; see figure 6, 33 filled with 39 (see [Col 5 ln 65-67]) located adjacent the fluid-filled chamber (32; see figure 6) and configured to have a contacting arrangement with the patient's head when stabilizing the patient's head (see [Col 7 ln 60-67] in reference to positioning the patient’s body in a desired position), wherein the granular material filled chamber (33) includes a vent (40; see [Col 6 ln 1-3] and [Col 7 ln 60-67]; see figure 6; vent is defined by Dictionary.cambridge.org as: “a small opening that allows air, smoke, or gas to enter or leave a closed space” (see https://dictionary.cambridge.org/us/dictionary/english/vent) configured to vent air from the granular filled material chamber (33) when the granular material filled chamber (33) is compressed between the patient's head and the fluid-filled chamber (32; see [Col 7 ln 60-67] in reference to depressurizing 33), wherein the granular material filled chamber (33) is configured to conform to the shape of the patient's head when contacting the patient's head and compressed between the patient's head and the fluid-filled chamber (32; see [Col 7 ln 60-67] in reference to 33 fixing the form, fixing the form is construed to be conforming to a patient’s body), wherein a force applied to the patient's head is adjustable by changing the volume of the fluid contained in the fluid-filled chamber (32; changing a volume of the air within 32 would inherently change the force applied to the patient’s head) for the purpose of holding the body in the desired position (see [Col 7 ln 60-67]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the at least two pads as disclosed by Dinkler and to have added the granular material filled chamber, and the fluid filled chamber as taught by Lepinoy in order to have provided an improved at least two pads that would add the benefit of holding the body in the desired position (see [Col 7 ln 60-67]). 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinkler, II et al. (US 7,117,551 B1) (hereinafter Dinkler) in view of Bainbridge et al. (US 5,920,915) (hereinafter Bainbridge) and Lepinoy (US 5,009,318) as applied to claims 1, 6, 20, and 22 above, and further in view of Sklar et al. (US 7,730,563 B1) (hereinafter Sklar).
In regards to claim 2, Dinkler as now modified by Bainbridge, and Lepinoy discloses the invention as discussed above.
Dinkler as now modified by Bainbridge, and Lepinoy does not disclose at least two slides, each connectable with one of the upright extending portions of the at least two extension bars, wherein the slides are configured to adjust longitudinally along the upright extending portions of the at least two extension bars to position the pads.
However, Sklar teaches an analogous head stabilization device (310; see [Col 3 In 10-30]; see Figure 1); comprising an analogous at least two extension bars (226; see [Col 6 In 27 -51]; see Figures 1 and 8), wherein the at least two extension bars comprise an upright extending portion (see Figure 8); and at least two slides (220; see [Col 5 In 57-67]; see Figure 1) connectable with one of the upright extending portions (see figure 1) of the at least two extension bars (226), wherein the slides (220) are configured to adjust longitudinally along the upright extending portions of the at least two extension bars (226) to position the pin (see [Col 6 In 1-16]; see Figure 1) for the purpose of adjusting the at least two extension bars (226) vertically to the desired position (see [Col 6 In 1 -17]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the extension bar as disclosed by Dinkler as now modified by Bainbridge, and Lepinoy and to have added the at least two slides as taught by Sklar in order to have provided an improved at least two extension bars that would .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinkler, II et al. (US 7,117,551 B1) (hereinafter Dinkler) in view of Bainbridge et al. (US 5,920,915) (hereinafter Bainbridge) and Lepinoy (US 5,009,318) as applied to claims 1, 6, 20, and 22 above, and further in view of Ferro et al. (US 2016/0151224 A1).
In regards to claim 3, Dinkler as now modified by Bainbridge, and Lepinoy discloses the invention as discussed above.
Dinkler as now modified by Bainbridge, and Lepinoy does not disclose wherein each of the lateral extending portions of the at least two extension bars comprise a toothed region, and wherein the base assembly comprises at least two release knobs, wherein each release knob is in mechanical communication with a respective one of the at least two extension bars, and wherein each of the release knobs comprise a toothed feature configured to selectively engage with the toothed region of the respective lateral extending portion of the extension bar.
However, Ferro teaches an analogous body stabilization device (10; see [0031]; see Figure la); comprising an analogous base assembly (202; see [0041]; see Figure 1C) and at least two extension bars (290 and 292; see [0048]; see Figure 1C) attachable to the base assembly (202), and the at least two extension bars (290 and 292) comprising an analogous lateral extending portions (218 and 220; see [0042]; see Figure 1C), and analogous upright extending portions (300 and 301; see [0048]; see Figure 1); wherein each of the lateral extending portions (218 and 220) of the at least extension bars (290 and 292) comprise a toothed region (240 and 242; see [0045]; see figure ID), and wherein the base assembly (202) comprises at least two release knobs (260 and 262; see [0046]; see Figure ID; 260 and 262 are construed to be knobs due to the definition of knob provided by the Merriam-Webster Dictionary: “ a rounded protuberance (protrusion)”; see https://www.merriam-webster.com/dictionary/knob), wherein each release knob (260 and 262) is in mechanical communication with a respective one of the at least two extension bars (290 and 292; actuation of 260 and 262 releases 240 and 242 allowing for movement of 290 and 292 this movement is construed to be mechanical communication between the knobs and the extension bars; see [0045]-[0046]), and wherein each of the release knobs (260 and 262) comprise a toothed feature (244; due to 260 and 262 controlling the engagement of 244 with 240 and 242 (see [0046]), 244 is construed to be the toothed feature of 260 and 262, indirectly connected and controlled by 260 and 262) configured to selectively engage with the toothed region (240 and 242) of the respective lateral extending portion (218 and 220) of the extension bar (290 and 292) for the purpose of synchronizing the movement of the extension bar ensuring proper alignment of the patient’s body on the base frame (see [0045]) and providing a means for releasing the extension bars (see [0046]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the at least two extension bars as disclosed by Dinkler as now modified by Bainbridge and Lepinoy and to have added the toothed region of the lateral extending portions, and the release knobs as taught by Ferro in order to have provided an improved at least two extension bars that would add the benefit of synchronizing the movement of the extension bar ensuring proper alignment of the patient’s body on the base frame (see [0045]) and providing a means for releasing the extension bars (see [0046]), thereby adding the benefit of providing a means for securing and aligning the patient .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinkler, II et al. (US 7,117,551 B1) (hereinafter Dinkler) in view of Bainbridge et al. (US 5,920,915) (hereinafter Bainbridge) and Lepinoy (US 5,009,318) as applied to claims 1, 6, 20, and 22 above, and further in view of Day (US 2002/0151907 A1).
In regards to claim 4, Dinkler as now modified by Bainbridge and Lepinoy discloses the invention as discussed above.
Dinkler as now modified by Bainbridge and Lepinoy does not disclose an indication device comprising a force-dependent deformable body, displaying the force applied to the fluid-filled chamber. 
However, Day teaches an analogous head stabilization device (10; see [0024]; see Figure 1), comprising an analogous pair of extension bars (14 and 16; see [0024]; see Figure 1) extending from an analogous base (adaptor (not shown); see [0024]), further comprising an indication device comprising a force-dependent deformable body (internal spring; see [0025]; as more force is applied to a spring, it deforms more, therefore the internal spring is construed to be a force-dependent deformable body), displaying the force applied to an analogous head contacting portion (internal spring which indicates when a predetermined engagement force is reached; see [0025]), for the purpose of indicating when a predetermined engagement force is reached (see [0025])
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the at least two extension bars as disclosed by Dinkler as now modified by Bainbridge and Lepinoy and to have added the .
Claims 5 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinkler, II et al. (US 7,117,551 B1) (hereinafter Dinkler) in view of Bainbridge et al. (US 5,920,915) (hereinafter Bainbridge) and Lepinoy (US 5,009,318) as applied to claims 1, 6, 20, and 22 above, and further in view of Idowu et al. (US 2015/0328035 A1).
In regards to claim 5, Dinkler as now modified by Bainbridge, and Lepinoy discloses the invention as discussed above.
Dinkler as now modified by Bainbridge and Lepinoy does not disclose an indication device comprising a gauge showing the pressure applied to the fluid-filled chamber.
However, Idowu teaches an analogous body stabilization device (350; see [0056]; see Figure 3a and 3b); comprising an analogous fluid filled chamber (353; see [0056]; see Figure 3a) wherein the body stabilization device (350) comprises an indication device comprising a gauge (373; see [0058]; see Figure 3a) showing the pressure applied to the fluid filled chamber (353; see [0058]) for the purpose of indicating the amount of pressure provided to the fluid filled chamber (353; see [0058]).


In regards to claim 23, Dinkler as now modified by Bainbridge and Lepinoy does not disclose a conduit connecting the fluid-filled chambers of each pad. 
However, Idowu teaches an analogous body stabilization device (400; see [0067]; see Figure 4); comprising a first and second analogous fluid-filled chamber (453a and 453b; see [0067]; see Figure 4) further comprising a conduit (471; see [0070; see figure 4; conduit is defined by the Merriam-Webster dictionary as: “a natural or artificial channel through which something (such as a fluid) is conveyed” (see https://www.merriam-webster.com/dictionary/conduit) therefore since 471 conveys air (a fluid) through a channel, it is construed to be a conduit) connecting the fluid-filled chambers (453a and 453b) for the purpose of inflating both fluid-filled chambers from a single pumping source (see [0070]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the fluid chambers of each pad as disclosed by Dinkler as now modified by Bainbridge and Lepinoy and to have added single conduit connecting the fluid-filled chambers of each pad as taught by Idowu in order to have . 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinkler, II et al. (US 7,117,551 B1) (hereinafter Dinkler) in view of Day (US 2002/0151907 A1), Bainbridge et al. (US 5,920,915) (hereinafter Bainbridge), and Lepinoy (US 5,009,318) as applied to claims 1, 6, 20, and 22 above, and further in view of Idowu et al. (US 2015/0328035 A1).
In regards to claim 9, Dinkler as now modified by Day, Bainbridge, and Lepinoy discloses the invention as discussed above.
Dinkler as now modified by Day, Bainbridge, and Lepinoy does not disclose wherein the pressure application and indication feature comprises a pump with a pressure gauge. 
However, Idowu teaches an analogous body stabilization device (350; see [0056]; see Figure 3a and 3b); comprising an analogous fluid filled chamber (353; see [0056]; see Figure 3a) wherein the body stabilization device (350) comprises a pressure application (355; see [0057]; see Figure 3a) and indication feature (373; see [0058]; see Figure 3a) comprises a pump (355 is a pump; see [0057]; see Figure 3a) with a pressure gauge (373 is a gauge; see [0057]; see Figure 3a) for the purpose of indicating the amount of pressure provided to the fluid filled chamber (353; see [0058]).

.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinkler, II et al. (US 7,117,551 B1) (hereinafter Dinkler) in view of Day (US 2002/0151907 A1), Bainbridge et al. (US 5,920,915) (hereinafter Bainbridge), and Lepinoy (US 5,009,318) as applied to claims 1, 6, 20, and 22 above, and further in view of Charnitski (US 2006/0267392 A1).
In regards to claim 21, Dinkler as now modified by Bainbridge, and Lepinoy discloses the invention as discussed above.
Dinkler as now modified by Bainbridge, and Lepinoy does not disclose wherein the at least two pads comprise a cut-out portion configured so each of the at least two pads are positionable around an ear of the patient.
However, Charnitski teaches an analogous head stabilization device (10a; see [0038]; see figure 1) comprising an analogous at least two pads (12a and 14a; see [0038]; see figure 1) wherein the at least two pads (12a and 14a) comprise a cut-out portion (22 and 24; see [0039]; configured so each of the at least two pads (12a and 14a) are positionable around an ear of the patient (see figure 1) for the purpose of allowing the two pads to not press against the user’s ears (see [0039]). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the at least two pads as disclosed by Dinkler as now modified by Bainbridge and Lepinoy and to have added the cut-out portion as taught by Charnitski in order to have provided an improved at least two pads that would add the benefit of allowing the two pads to not press against the user’s ears (see [0039]) thus, making the at least two pads more comfortable for a user while the head stabilization device is in use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Navarro (US 6,226,820 B1) discloses an analogous pad (10; see figure 2) comprising a granular filled layer (24; see figure 2) and an analogous fluid filled layer (22; see figure 2) which directly impinges on the granular filled layer (24).
Lavery (GB 2,262,435 A) discloses an analogous head stabilization device (10; see figure 1) comprising at least two pads (left and right 20; see figure 1) and head cushion (middle 20; see figure 1) wherein the pads comprise a fluid filled layer (filled with air; see [Page 3 ln 25-Page 4 ln 7).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DANIEL A MILLER/            Examiner, Art Unit 3786         

/ALIREZA NIA/            Supervisory Patent Examiner, Art Unit 3786